Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q3 2007 Earnings Company Provides Details to Eliminate Gold Hedge by Year-End JAG - TSX/NYSE Arca CONCORD, NH, Nov. 8 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) reports its financial and operational results for the period ended September 30, 2007. All figures are in U.S. dollars unless otherwise indicated. << Q3 2007 Highlights - Revenue totaled $15.0 million, an increase of 106% from the same period last year; - Gold production of 20,334 ounces ("oz") and gold sales of 21,546 oz at an average realized price of $694/oz compared to production of 12,044 oz and sales of 11,957 oz at an average price of $608/oz in Q3 2006; - Despite a 13% increase in the strength of the Brazilian real against the U.S. dollar (Q3 2007 vs. Q3 2006), cash operating costs decreased 7% to $346/oz for Q3 2007 compared to $373/oz for the same period in 2006. Cash operating costs of $280/oz at Turmalina operation represented 66% of total Q3 2007 gold production; - Gross profit totaled $2.6 million compared to $2.3 million for the same period in 2006 and included special charges totaling $1.7 million; - During Q3 2007, the Company recorded a special charge to other costs of goods sold of $1.7 million of which $1.1 million related to the optimization of chemical circuits to improve gold recoveries to design specifications. During the process, testing of a broad sampling of ore zones was made in anticipation of the announced expansion of the plant at Turmalina. An additional $0.6 million charge represents an adjustment to gold in-process inventory. There were no special charges during Q3 2006; - Net loss of $8.7 million or $0.16 per fully diluted share compared to a net profit of $2.4 million or $0.05 per fully diluted share in Q3 2006; - Operating expenses during the quarter totaled $4.6 million compared to $2.0 million in Q2 2006. The increase was primarily caused by additional exploration costs and employee-related expenses. Jaguar's employee base increased from 594 employees at the end of Q3 2006 to 945 employees at the end of Q3 2007 in preparation for the start-up of the Pacincia Project; - Non-operating expenses totaled $5.7 million during Q3 2007 and significantly impacted net earnings by $0.10 per fully diluted share. Rising gold prices during the quarter contributed to a $5.3 million charge for realized and unrealized costs associate with the loss on forward sales derivatives. During Q4 the Company expects to finalize the program to effectively eliminate the forward sales contracts for the remaining 55,500 oz detailed under the program; - Adjusted cash flow from operating activities totaled $0.4 million during the quarter compared to $1.6 million in Q3 2006. Cash flow from operating activities of negative $0.8 million compared to negative cash flow of $0.6 million in Q3 2006; - Invested approximately $26.9 million in growth initiatives during Q3 2007, primarily at the Pacincia and Caet Projects under development and exploration; - Total cash of $70.1 million including $3.1 million of restricted cash, most of which is related to foreign exchange hedges; - All permits needed for development of the projects underway in Brazil have been granted. >> Commenting on the third quarter results, Daniel R. Titcomb, Jaguar's President and CEO stated, "We reached a number of important milestones during the third quarter: record production, record sales, and, with the successful completion of the optimization program at Turmalina, where design rates of production are being achieved, our team can now focus 100% on the growth initiatives we have underway. On this front, construction progress at the Pacincia Project remains on schedule for a late-Q1 2008 commissioning.
